                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


    OLIVIA FLOYD,

                    Petitioner,
             v.                                    Case No. 2:17-cv-13067
                                                   Hon. Terrence G. Berg
    SHAWN BREWER,

                    Respondent.

            OPINION AND ORDER DENYING PETITION
                FOR WRIT OF HABEAS CORPUS

       This habeas case was filed by Petitioner Olivia Floyd under 28

U.S.C. § 2254. Petitioner was convicted of arson of an insured dwelling,

Mich. Comp Laws § 750.76(1)(a), and second-degree arson, Mich. Comp

Laws § 750.73(1), after a bench trial in the Wayne County Circuit Court.

In 2014, Petitioner was sentenced to two concurrent terms of 4 years and

3 months to 20 years. She was released on parole on August 7, 2018 and

her period of supervision is currently scheduled to end on August 7,

2019.1



1 This Court takes judicial notice of the information provided by a search of the
Michigan Department of Corrections Offender Tracking Information System website
for information about the Petitioner. See Ward v. Wolfenbarger, 323 F. Supp. 2d 818,
821–22 n.3 (E.D. Mich. 2004).
      The petition raises four claims: (1) Petitioner was denied effective

assistance of counsel when her attorney failed to ensure Petitioner was

evaluated for competency to stand trial; (2) the trial court abused its

discretion by withdrawing its previous order for a competency evaluation;

(3) the trial court erroneously ordered Petitioner to pay restitution; and

(4) the trial court erred in assessing court costs against Petitioner.

Because review of Petitioner’s competency claim is barred by her failure

to preserve that claim in the trial court, and the Court finds she is not

entitled to relief based on her remaining claims, the habeas petition is

denied. The Court will also deny Petitioner a certificate of appealability

but grant her permission to proceed on appeal in forma pauperis.

                                BACKGROUND

      Petitioner’s underlying criminal case stems from two fires that

occurred at 9197 Devonshire, in Detroit, Michigan in the early morning

of June 6, 2013.2 See People v. Floyd, 2015 WL 9488418, at *1 (Mich. Ct.



2 A state court’s factual determinations are presumed correct on federal habeas
review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption
of correctness only with clear and convincing evidence. Id. Moreover, for claims that
were adjudicated on the merits in state court, habeas review is “limited to the record
that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                          2
App. Dec. 29, 2015) (per curiam) (unpublished). Petitioner owned the

home located at 9197 Devonshire and had been renting it to her mother,

Rita Johnson, who “maintained rental or personal property insurance on

the contents of the home through Allstate Insurance Company

(“Allstate”).” Id. That insurance policy covered losses or damage resulting

from theft or fire. It had an effective date of May 2, 2013 and a $50,000

policy cap for each claim. Id.

     At trial, the evidence showed Johnson had filed a claim with

Allstate seeking reimbursement for damage purportedly caused by an

earlier theft and by the June 6, 2013 fires. Id. at *5. Expert witnesses

and fire personnel testified that “the stairway fire in the home was the

result of arson given the odor of gasoline, the unusual burn pattern, and

the absence of any mechanical or electrical explanation for the fire.” Id.

Similarly, evidence related to the second fire in the home’s back bedroom

“indicated a lack of any explanation for its origin other than an

intentional setting.” Id. Testimony at trial also established that the two

fires were “separate and independent . . . due to the absence of any trail

or indication to link the two events.” Id. Moreover, personal items, such


                                    3
as photographs, had been removed from the house just hours before the

fires, creating a “red flag” for fire investigators. Id. At trial, there was

“ample evidence” showing that Johnson had set the fires, and that Floyd

was to some degree involved.

     Following her conviction and sentencing, Petitioner appealed to the

Michigan Court of Appeals, raising the following claims:

        1. The trial court erred by failing to ensure Petitioner
           complied with its order referring her for a competency
           evaluation.

        2. Trial counsel was ineffective for not obtaining an
           independent competency examination or persuading the
           trial court to secure Petitioner’s adherence to its order
           for a competency examination.

        3. The trial court abused its discretion by withdrawing the
           order for a competency evaluation.

        4. The trial court erred by ordering Petitioner to pay
           $7,058.94 in restitution to Allstate for costs incurred in
           investigating the fires and insurance claim.

        5. The assessment of $600 in court costs, part of
           Petitioner’s sentence, should be vacated as those costs
           were imposed without statutory authority.

See ECF No. 8-17 PageID.1238–66. The Michigan Court of Appeals

affirmed Petitioner’s convictions in an unpublished opinion but


                                     4
remanded the case for a reassessment of court costs. Id. Petitioner

subsequently filed an application for leave to appeal her convictions to

the Michigan Supreme Court. That application raised the same claims

that were presented to the Michigan Court of Appeals. ECF No. 8-18

PageID.1301–51. The Michigan Supreme Court denied Petitioner’s

application for leave to appeal, explaining it was not persuaded that the

questions presented should be reviewed by the Court. People v. Floyd,

885 N.W.2d 252 (Mich. 2016) (table). She now raises the same claims in

her application for habeas relief under 28 U.S.C. § 2254. See ECF No. 1

PageID.5–12.

                       STANDARD OF REVIEW

     Section 2254(d) of Title 28 of the United States Code, as amended

by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

Pub. L. No. 104-132, 110 Stat. 1214, “sets several limits on the power of

a federal court to grant an application for a writ of habeas corpus on

behalf of a state prisoner.” Moore v. Mitchell, 708 F.3d 760, 781 (6th Cir.

2013) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). A federal

court “shall not” grant a habeas petition filed by “a person in custody


                                    5
pursuant to the judgment of a State court . . . with respect to any claim

that was adjudicated on the merits in State court proceedings” unless one

of two exceptions applies. 28 U.S.C. § 2254(d). The first exception occurs

if the state court judgment “resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court.” Id. The second exception

applies if the state court judgment “resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Id. AEDPA therefore “imposes

a highly deferential standard for evaluating state-court rulings, and

demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010).

     Accordingly, a federal court may not “issue the writ simply because

that court concludes in its independent judgment that the relevant state-

court decision applied clearly established federal law erroneously or

incorrectly.” Williams v. Taylor, 529 U.S. 362, 411 (2000). Habeas relief

is not appropriate unless each ground that supported the state court’s

decision is examined and found to be unreasonable under AEDPA. See


                                    6
Wetzel v. Lambert, 565 U.S. 520, 525 (2012). “If this standard is difficult

to meet, that is because it was meant to be.” Harrington v. Richter, 562

U.S. 86, 102 (2011). Indeed, § 2254(d) “reflects the view that habeas

corpus is a guard against extreme malfunctions in the state criminal

justice systems, not a substitute for ordinary error correction through

appeal.” Id. at 102–03.

                                 DISCUSSION

  A. Competency to Stand Trial and Related Ineffective
     Assistance of Counsel Claim

     Petitioner’s central claim is that she was improperly denied an

evaluation of her competency to stand trial. This claim is intertwined

with her claim for ineffective assistance of counsel because Petitioner

presents trial counsel’s allegedly deficient performance as “cause” for her

failure   to   comply     with   Michigan’s   procedural   rule   requiring

contemporaneous objections, and thereby to preserve her competency

claim for appellate and federal habeas review.

     The record shows that trial counsel raised the issue of Petitioner’s

competency to stand trial during a December 13, 2013 pretrial hearing

and asked the court to issue an order referring her for evaluation. The

                                      7
trial court found the request was untimely but nonetheless ordered an

evaluation. ECF No. 8-5 at PageID.368–70. Petitioner, who was released

on pretrial bond, failed on two occasions to report to the Forensic Center

for her evaluation appointment. See ECF Nos. 9-2, 9-3. Because of this

failure to appear for evaluation, during a January 31, 2014 pretrial

hearing the trial court decided Petitioner had waived her request for a

competency evaluation. ECF No. 8-6 at PageID.387. Petitioner has not

presented any facts or law to demonstrate that these actions by the trial

court constituted an abuse of its discretion. Moreover, Petitioner’s trial

counsel did not object to waiver. Id.

     On direct appeal of Petitioner’s conviction, the Michigan Court of

Appeals found she had forfeited any claim related to her competency to

stand trial. The court explained that “an issue must be raised, addressed,

and decided by the trial court to properly preserve the issue for appellate

review.” Floyd, 2015 WL 9488418, at *6 (citing People v. Metamora Water

Serv., Inc., 276 Mich. App. 376, 382 (2007)). Specifically, the state

appellate court determined that Petitioner’s “contention of error for the

failure of the trial court to assure the effectuation of such an order [was]


                                        8
not preserved for appellate review since Floyd’s attorney did not

challenge the court’s decision in the trial court.” Floyd, 2015 WL 9488418,

at *6.

         Respondent now asserts that review of Petitioner’s competency

claim is procedurally barred from federal habeas review because the

Michigan Court of Appeals relied on her failure to preserve the claim in

the trial court as grounds for limiting review to whether “plain error”

occurred. Respondent further contends that Petitioner has failed to

demonstrate that her counsel’s inaction in the trial court constituted

ineffective assistance of counsel so as to excuse her default. The Court

agrees.

         “A petitioner who fails to satisfy state procedural requirements

forfeits his right to present a habeas claim” in federal court. Bickham v.

Winn, 888 F.3d 248 (6th Cir. 2018) (citing Seymour v. Walker, 224 F.3d

542, 550 (6th Cir. 2000)). A habeas petitioner procedurally defaults a

claim if: “(1) the petitioner failed to comply with the state rule; (2) the

state enforced the rule against the petitioner; and (3) the rule is an

‘adequate and independent’ state ground foreclosing review of a federal


                                     9
constitutional claim.” Bickham, 888F.3d at 251 (citing Wills v. Smith, 351

F.3d 741, 744 (6th Cir. 2003)). The “adequacy” of a state procedural bar

depends on whether the rule was “firmly established and regularly

followed”; the procedural bar “is ‘independent’ if the state court actually

relies on it to preclude the merits of review.” Aris v. Lafler, 511 F. App’x

440, 446 (6th Cir. 2013) (quoting Biros v. Bagley, 422 F.3d 379, 387 (6th

Cir. 2004) (internal quotations added)).

     Michigan’s contemporaneous-objection rule requires parties “to

raise objections at a time when the trial court has an opportunity to

correct the error, which could thereby obviate the necessity for further

legal proceedings.” People v. Grant, 520 N.W.2d 123, 130 (Mich. 1994);

Mich. R. Evid. 103(a) (providing that “[e]rror may not be predicated upon

a ruling which admits or excludes evidence unless a substantial right of

the party is affected” and “a timely objection or motion to strike appears

of record, stating the specific ground of objection, if the specific ground

was not apparent from the context”). The Sixth Circuit has recognized

that the contemporaneous-objection rule is firmly established and

“regularly followed in Michigan,” and therefore considered an adequate


                                    10
ground foreclosing federal rule of a state prisoner’s claim. See Arias v.

Lafler, 511 F. App’x 440, 446 (6th Cir. 2013) (citing Simpson v. Jones, 238

F.3d 399, 409 (6th Cir. 2000)). Further, on direct appeal of Petitioner’s

convictions the Michigan Court of Appeals relied on Petitioner’s failure

to contemporaneously object to the trial court’s withdrawal of the

competency evaluation order in concluding that Petitioner had forfeited

her competency claim. See Floyd, 2015 WL 9488418 at *6. Accordingly,

the claim is now barred from review by this Court.3 Similarly, because

Petitioner did not move the trial court for a new trial or a Ginther hearing

after her trial, the Michigan Court of Appeals determined her claim for

ineffective assistance of trial counsel was “not properly reserved for

appellate review.” Floyd, 2015 WL 9488418, at *7.

      A state prisoner who fails to comply with a state’s procedural rule,

such as the contemporaneous-objection rule at issue here, loses the right

to subsequent federal habeas review unless she establishes cause for the


3 Although a substantive competency claim cannot be waived, Pate v. Robinson, 383
U.S. 375, 384 (1966) (“it is contradictory to argue that a defendant may be
incompetent, and yet knowingly or intelligently ‘waive’ his right to have the court
determine his capacity to stand trial”), such a claim can nevertheless be procedurally
barred from subsequent federal habeas review. See Carruthers v. Mays, 889 F.3d 273,
292 (6th Cir. 2018) (citing Hodges v. Colson, 727 F.3d 517, 540 (6th Cir. 2013)).
                                         11
noncompliance, as well as actual prejudice resulting from the alleged

constitutional violation, or a showing of a fundamental miscarriage of

justice. Coleman, 501 U.S. at 753; Gravley v. Mills, 87 F.3d 779, 784–85

(6th Cir. 1996). To establish cause, a petitioner must show that some

external impediment frustrated her ability to comply with the state’s

procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). And she

must present a substantial reason to excuse procedural default. Amadeo

v. Zant, 486 U.S. 214, 223 (1988). Such reasons include interference by

officials, attorney error rising to the level of ineffective assistance of

counsel, or a showing that the factual or legal basis for a claim was not

reasonably available at the time. McCleskey v. Zant, 499 U.S. 467, 493–

94 (1991).

     Petitioner presents her ineffective assistance of counsel claim as

cause that should overcome procedural default of her competency claim.

But to demonstrate ineffective assistance of counsel, Petitioner “must

show both that [her] counsel’s performance was deficient and that the

deficient performance prejudiced the defense.” Hodges, 711 F.3d at 613

(citing Strickland v. Washington, 466 U.S. 668, 687-88 (1984)). To show


                                   12
deficiency, Petitioner must establish that “counsel made errors so serious

that [he] was not functioning as the 'counsel' guaranteed . . . by the Sixth

Amendment.” Strickland, 466 U.S. at 687. Here, Petitioner has not

shown that her counsel’s failure to object to the trial court’s order

withdrawing the competency evaluation was deficient performance of her

role as counsel such that Petitioner was essentially denied assistance of

counsel, nor that she suffered actual prejudice as a result.

     Moreover, Petitioner has not presented facts demonstrating that

she was not competent to stand trial, and therefore has not shown actual

prejudice. The test for a defendant’s competency to stand trial is “whether

[s]he has sufficient present ability to consult with [her] lawyer with a

reasonable degree of rational understanding — and whether [s]he has a

rational as well as factual understanding of the proceedings against

[her].” Dusky v. United States, 362 U.S. 402 (1960); United States v.

Denkins, 367 F.3d 537, 547 (6th Cir. 2004) (quoting United States v. Ford,

184 F.3d 566, 580 (6th Cir. 1999)). The Sixth Circuit repeatedly has

recognized “that ‘even if [the defendant is] mentally ill, it does not follow

that because a person is mentally ill [she] is not competent to stand


                                     13
trial.’” United States v. Dubrule, 822 F.3d 866, 875-76 (6th Cir. 2016)

(quoting United States v. Davis, 93 F.3d 1286, 1290 (6th Cir. 1996) (other

internal citations omitted)). Further, the standard for requiring a

competency hearing prior to trial or the entry of a guilty plea “is not

merely whether extant evidence raises ‘doubt’ as to the defendant’s

capacity to stand trial, but rather whether evidence raises a ‘bona fide

doubt’ as to a defendant’s competence.” Warren v. Lewis, 365 F.3d 529,

533 (6th Cir. 2004).

     In petitioner’s case, the only basis for requesting a competency

evaluation apparent in the record is the Social Security Administration

record indicating that Petitioner was receiving benefits “due to mental

retardation.” See ECF No. 9-4. That fact alone did not create a bona fide

doubt as to Petitioner’s competency. Dubrule, 822 F.3d at 875–76. Before

trial, Petitioner was free on bond, living with her children, and

maintaining steady employment. At no point during the trial court

proceedings did defense counsel assert that her interactions with

Petitioner raised a bona fide concern about competency. Counsel’s only

stated reason for the request for the referral was the notation on the


                                   14
Social Security record. See ECF No. 8-4 at PageID.338. Further, while

Petitioner did not testify at trial, her statement to police (which was

admitted at trial) was logical, responsive, and coherent. See ECF No. 8-8

at PageID.657–660. Nothing in the trial record suggests a level of

intellectual impairment that would raise a bona fide doubt as to

Petitioner’s competence to stand trial. Accordingly, she has not

established that she suffered actual prejudice as result of her attorney’s

failure to object to the trial court’s withdrawal of the competency

evaluation order.

     Additionally, because she has not demonstrated any bona fide

doubt as to her competency at the time of trial, Petitioner is unable to

rebut the presumption that counsel acted reasonably in not pressing the

issue of her competency after Petitioner failed to attend scheduled

competency evaluation appointments. See Warren v. Lewis, 365 F.3d 529,

533-34 (6th Cir. 2004). Accordingly, Petitioner has failed to demonstrate

cause to excuse her procedural default. Nor has Petitioner established

that any fundamental miscarriage of justice has occurred. The

miscarriage of justice exception to the procedural default rule requires a


                                   15
showing that a constitutional violation probably resulted in the

conviction of one who is actually innocent. Schlup v. Delo, 513 U.S. 298,

326–27 (1995). “[A]ctual innocence means factual innocence, not mere

legal insufficiency.” Bousley v. United States, 523 U.S. 614, 624 (1998)

(citation omitted). “To be credible, [a claim of actual innocence] requires

petitioner to support his allegations of constitutional error with new

reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was

not presented at trial.” Schlup, 513 U.S. at 324. Petitioner has made no

such showing. For these reasons, the Court finds that Petitioner’s

competency and related ineffective assistance of counsel claims are

procedurally defaulted, and that she has not demonstrated good cause

that would permit her to overcome the procedural default.

  B. Restitution and Court Costs

     Petitioner’s fourth and fifth claims challenge the trial court’s

imposition of an order of restitution and court costs. These claims are not

cognizable because they do not pertain to her imprisonment and

therefore fall outside the scope of federal habeas review. See Michaels v.


                                    16
Hackel, 491 F. App’x 670, 671 (6th Cir. 2012) (rejecting argument that

petitioners could challenge fines imposed by the state courts under

§ 2254); Washington v. McQuiggin, 529 F. App’x 766, (6th Cir. 2013)

(noting that “[i]n general, fines or restitution orders fall outside the scope

of the federal habeas statute because they do not satisfy the ‘in custody’

requirement of a cognizable habeas claim”). Because Petitioner’s claims

regarding restitution and court costs are not reviewable by this court,

they are denied.

  C. Certificate of Appealability and Permission to Appeal in
     Forma Pauperis

     To appeal this Court=s denial of her habeas petition, Petitioner must

obtain a certificate of appealability. To obtain a certificate of

appealability, a prisoner must make a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). This requires Petitioner

to demonstrate that reasonable jurists could disagree about whether this

Court appropriately adjudicated her habeas petition, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). A federal district court

may grant or deny a certificate of appealability when the court issues a

                                     17
ruling on the habeas petition. Castro v. United States, 310 F.3d 900, 901

(6th Cir. 2002). Here, reasonable jurists would not debate whether the

petition should have been resolved in a different manner because

Petitioner’s claims are procedurally defaulted or devoid of merit. The

Court will therefore deny a certificate of appealability.

     The Court will, however, grant permission to appeal in forma

pauperis because an appeal of this decision can be taken in good faith. 28

U.S.C. ' 1915(a)(3).

                             CONCLUSION

     The Court hereby DENIES the petition for a writ of habeas corpus.

The Court further DENIES a certificate of appealability, and GRANTS

permission to appeal in forma pauperis.



   SO ORDERED.



Dated:    April 12, 2019      s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                    18
                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on April 12, 2019.

                            s/A. Chubb
                            Case Manager




                                   19
